Citation Nr: 1002064	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  06-31 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to an initial rating in excess of 10 percent 
for hypertension.

2.	Entitlement to total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1954 to June 1958, 
September 1958 to July 1962, and from August 1962 to 
September 1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2005 on the 
issue of increased rating for service connected hypertension 
and an October 2006 decision on entitlement to TDIU, both by 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida Regional Office (RO). 

The Veteran was granted service connection for a left ear 
hearing loss, effective July 6, 2005, in January 2006.  A 
noncompensable evaluation was assigned.  The Veteran timely 
filed a Notice of Disagreement (NOD) in February 2006 with 
respect to the evaluation assigned.  In July 2006, a Decision 
Review Officer granted service connection for right ear 
hearing loss and assigned a 10 percent evaluation for 
bilateral sensorineural hearing loss.  The Veteran submitted 
a Form 9 in April 2007 appealing the issues of hypertension 
and TDIU.  The Veteran included an appeal for the evaluation 
of his service-connected bilateral hearing loss.  However, 
the RO properly considered it an NOD as to this issue.  In 
October 2007, a Statement of the Case was issued.  The 
Veteran's representative submitted a statement on the issue 
of bilateral hearing loss in January 2008.  While this does 
not perfect the appeal (as it was received 60 days after the 
SOC was issued), the Board will interpret it as a claim of 
initial increased rating of service connected bilateral 
hearing loss.

In March 2008, the Veteran submitted a statement which 
included a claim for increased rating for his noncompensable 
service connected vasectomy.  The Board also brings this to 
the attention of the Appeals Management Center (AMC). 

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required.




REMAND

The Board has determined that further development action is 
required before appellate review of the file can proceed.  
The Veteran's representative asserted to the Board in an 
Informal Hearing Presentation dated in November 2009 that the 
Veteran's service-connected hypertension is significantly 
worse than his current evaluation reflects.  The Veteran was 
last examined in November 2005 for his hypertension.  
Evidence of record shows that the Veteran's medication dosage 
has increased and his VA examination results are now 
approximately four years old.  

Therefore, the Veteran should be afforded a VA examination to 
determine the current severity of his hypertension.  38 
C.F.R. § 3.159(c)(4) (2009); Green v. Derwinski, 1 Vet. App. 
121 (1991) (duty to assist may include conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one).  Where the record does not adequately reveal the 
current state of disability, the fulfillment of the duty to 
assist includes providing a thorough and contemporaneous 
medical examination that considers the claimant's prior 
medical examinations and treatment.  See Floyd v. Brown, 9 
Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 
407-08 (1994).  

The Board also notes that the record suggests that there 
might be outstanding medical records:  the most recent VA 
treatment record dates from February 2007.  Therefore, all 
outstanding, including private, treatment records should be 
requested and obtained if available.  The case is accordingly 
remanded to the RO so that the Veteran may be afforded a VA 
examination and so that the RO may obtain the Veteran's VA 
and private treatment records, if any, that were not 
previously considered.  

Finally, the Court has held that when a determination on one 
issue could have a significant impact on the outcome of 
another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues 
together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The 
claim of entitlement to a TDIU requires consideration of the 
effect on employability of all service-connected 
disabilities. The determination regarding the remanded issue 
of increased evaluation for service connected hypertension 
could impact the Veteran's TDIU claim.  The Board therefore 
finds these issues to be inextricably intertwined.  Thus, 
adjudication of the TDIU claim will be held in abeyance 
pending further development of the Veteran's increased rating 
claim.

Accordingly, the case is REMANDED for the following action:

1.	The AMC should obtain all outstanding VA 
medical treatment records and should ask the 
Veteran about the existence of any outstanding 
private treatment records.  All efforts to 
obtain these records must be documented to 
inclusion in the claims folder.

2.	The AMC should schedule the Veteran for an 
examination to determine the severity of his 
hypertension.  All testing deemed necessary by 
the examiners should be performed and the 
results reported in detail.  The claims folder 
must be available for review by the examiners 
in conjunction with the examinations and this 
fact should be acknowledged in the reports.

3.	Thereafter, the AMC should readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the appellant should be 
provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed 
for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


